Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 20 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6, 12-14 is/ are rejected under U.S.C. 103 as being unpatentable over Nakayama et al. (hereinafter Nakayama, US 6,108,514) in view of Kito (US 2007/ 0165092 (IDS)). 
For claims 1-2, 15, 20: Nakayama discloses a sheet conveyor comprising: 
a (second) conveyance roller/ belt 217, figs. 7A-B configured to rotate to convey a sheet on which a toner/ liquid has been applied in a conveyance direction, col. 5, lines 1-5; fig. 3; and 
a (second) guide 31 configured to guide the sheet to the (second) conveyance roller/ belt, a position of the guide being variable in the conveyance direction, compare figs. 7A-C,
wherein the (second) guide 31 includes: 
an (second) inclined portion inclined upward from an upstream end toward a downstream end in the conveyance direction, and downstream from see fig. 9A, 
wherein the upstream end of the inclined portion is lower than a conveyance path of the sheet, fig. 9A; and 
a (second) guide portion disposed downstream of the (second) inclined portion in the conveyance direction and aligned horizontally, fig. 7A, 
another (first) guide 32 disposed upstream of the (second) guide 31 in the conveyance direction and downstream from (another/ first) conveyance belt 216, and configured to guide the sheet from the (first) conveyance belt 216 to the (second) guide 31, the (first) guide being variable including the conveyance direction, (col. 14, lines 54-65), fig. 7A,
the (first) guide 32 includes:
a first inclined portion (some portion of a top surface of the guide 32 from a right side tip) inclined upward from an upstream end toward a downstream end in the conveyance direction, wherein the upstream end of the first inclined portion is lower than a conveyance path of the sheet, see at least figs. 7A-C; and
a first guide portion disposed downstream of the first inclined portion in the conveyance direction (some other portion of the top surface of the guide 32 from a left side tip)). 
Nakayama discloses the conveyance roller and the toner that has been applied to a sheet.
Nakayama does not explicitly disclose a conveying belt, and that a liquid has been applied to a sheet, and that the (second) guide portion is along a conveyance surface of the second conveyance belt. 
Kito discloses that a (second) guide portion (top surface of a guide 78) is along a conveyance surface of a second conveyance belt 28, fig. 6C.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama, so as to have (second) guide portion along a conveyance surface of a second conveyance belt, as taught by Kito, in order to smooth the sheet passage through sheet conveyor, thus, avoiding degradation of an image [0008].
Examiner takes Official notice that having conveying belt on a downstream side of the conveying guide is well known in the art of electrophotography, see for example Kito. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a conveying roller, as taught by Nakayama, for a conveying belt, since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007).
Examiner takes Official notice that having liquid (toner) applied to the sheet is well known in the art of electrophotography, see at least as an example ink in an inkjet Kito. 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a toner, as taught by Nakayama, for a liquid, since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007).

For claim 4: Nakayama discloses another conveyance belt 216, fig. 7A disposed upstream of said another guide 32 in the conveyance direction, 
and configured to convey the sheet to said another guide, fig. 3, wherein an upstream end of said another guide 32 in the conveyance direction is lower than a conveyance surface of said another conveyance belt 216 along which the sheet is conveyed, fig. 7A. 

For claim 6: Nakayama discloses the guide portion of the guide.
Nakayama is silent so as to the guide portion of the guide is along a conveyance surface of the conveyance belt along which the sheet is conveyed.
Kito discloses a guide portion of a guide 78 is along a conveyance surface of the conveyance belt 28 along which a sheet A is conveyed, fig. 6C.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama, so as to have the guide portion of the guide along the conveyance surface of the conveyance belt along which the sheet is conveyed, as taught by Kito, in order to avoid degradation of an image [0008].

For claim 12: Nakayama discloses sheet heater comprising: the sheet conveyor according to claim 1, (see claim 1 rejection).
Nakayama is silent so as to a heater configured to heat the sheet conveyed by the conveyance belt.
Kito a heater configured to heat a sheet conveyed by the conveyance belt [0060].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama, so as to have the heater configured to heat the sheet conveyed by the conveyance belt, as taught by Kito, in order to fix an image on the sheet.

For claims 13-14: Nakayama and Kito disclose the sheet heater according to claim 12, (see claim 12 rejection).
Nakayama is silent so as to having a printer comprising a liquid application device configured to apply the liquid onto the sheet.
Kito discloses a printer comprising a liquid/ ink discharge apparatus, figs. 6 comprising:
a liquid application device 72 configured to apply a liquid onto a sheet A, [0104-0105]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama, so as to have the printer comprising the liquid application device configured to apply the liquid onto the sheet, as taught by Kito, on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 7-8 is/ are rejected under U.S.C. 103 as being unpatentable over Nakayama in view of Kito in view of Takemura et al. (hereinafter Takemura, JP 02-261746 (IDS)).
For claims 7-8: Nakayama and Kito disclose the sheet conveyor according to claim 1.
Nakayama and Kito are silent so as to having having a tension plate/ frame, wherein the guide and the driven roller are fixed to the tension plate, wherein the guide includes a flange having a long hole longer in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole.
Takemura discloses a tension plate/ frame 753, wherein the guide 756 and the driven roller 88 fixed to the tension plate/ frame, fig. 7; wherein the guide 756 includes a flange 756a having a long hole longer, fig. 7 in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole, fig. 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama and Kito, so as to have the tension plate, wherein the guide and the driven roller are fixed to the tension plate, wherein the guide includes the flange having a long hole longer in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole, as taught by Takemura, in order to optimally set belt tension and guide relational positioning, and to guide the sheet smoothly, (Abstract, page 2 second para).

For claim 9: Nakayama and Kito discloses the sheet conveyor according to claim 2. 
Nakayama and Kito are silent so as to having a frame, wherein the guide includes 
a first flange having a first long hole longer in the conveyance direction, 
the guide is fixed to the frame with a first screw inserted into the first long hole of the guide, 
said another guide includes a second flange having a second long hole longer in the conveyance direction, and said another guide is fixed to the frame with a second screw inserted into the second long hole of said another guide.
Takemura discloses the frame and that the guide 756 includes 
a first flange 756a having a first long hole 756b longer in the conveyance direction, the guide is fixed to the frame with a first screw inserted into the first long hole of the guide, fig. 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Nakayama and Kito, so as to have the frame, wherein the guide includes the first flange having the first long hole longer in the conveyance direction, the guide is fixed to the frame with the first screw inserted into the first long hole of the guide, as taught by Takemura, in order to optimally set belt tension and guide positioning relationship, (page 2 second para).
Examiner takes official notice that attachments of parts by means of elongated hole for the purpose of adjustment relative positioning is well known in the art (see guide 756 attachment through elongated hole 756b, in fig. 7 of Takemura).    
Therefore, the guide attachment to the frame by means of the long hole is only considered to be nothing more than a choice of engineering skill, the choice or design, because: 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the guide is attached as already suggested by prior art, 2) the use of the long hole by applicant is considered to be nothing more than the use of one of the numerous and well known alternate types of attaching means that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to add adjustability to the positional relationship between guides and belts, and to guide sheet smoothly, (Abstract). 

Response to Arguments
Applicant’s arguments filed on 9/27/2022 directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 103 rejection).

Allowable Subject Matter
Claims 3, 5, 10-11, 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19, would be allowable by virtue of their dependency on claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852